Citation Nr: 1744369	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  13-20 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to September 2009 in the United States Coast Guard. 

This case comes before the Board of Veterans' Appeals (the Board) from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The December 2010 rating decision granted an increased rating for the Veteran's service-connected cervical spine disability.  The Veteran's claim for entitlement to TDIU was denied.  The Veteran filed a notice of disagreement with the denial of TDIU in January 2011.  A statement of the case was issued in June 2013.  The Veteran perfected an appeal to the Board in a July 2013 VA Form 9.  

The Veteran appeared at a Travel Board hearing in July 2017 before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record indicates the Veteran's condition may have worsened since the last VA evaluation of the Veteran's functional limitations from service-connected disabilities in October 2010.  The Veteran specifically alleged in his July 2013 VA Form 9 that the worsening of his service-connected hernia had not been considered in his evaluation.  The Veteran's medical records indicate he has had surgery for his service-connected hernia in February 2011.  Since this was after the most recent evaluation for the functional limitations imposed by the condition, it could not have been considered.  Further, treatment records in June 2017 indicate the Veteran's medication to treat pain for his service-connected degenerative conditions have been increased, indicating those conditions may have worsened.  As the evidence suggests the Veteran's condition may have worsened, a new examination to evaluate the Veteran's claim is warranted.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990).

The Board also notes that the Veteran's July 2013 VA Form 9 indicates that the VA is unaware of a hernia operation and use of a supportive belt.  It is unclear if the Veteran is referring to the operation documented in the Veteran's VA treatment records in February 2011 or if there was a second surgery through a private provider, which is not documented in the record.  Upon remand the AOJ should seek clarification from the Veteran as to whether he has received private treatment for any of his conditions.  If treatment by a private provider is identified, the AOJ should follow proper procedures to obtain records relating to that treatment.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide names, addresses and approximate dates of treatment of all his service-connected conditions, to include sleep apnea, cervical spine strain, left shoulder degenerative joint disease, thoracolumbar strain, right knee internal derangement, right ankle strain, left ankle strain, calcaneal spurs of the bilateral feet, and umbilical hernia.  

The Veteran should be provided the appropriate releases for VA to obtain any identified private sources of treatment.  

Thereafter, the AOJ should attempt to obtain outstanding records from any identified sources for which the Veteran has provided appropriate signed releases.  Any records obtained should be associated with the claims file. 

All attempts to obtain these records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.  

2.  Obtain any outstanding VA treatment records regarding the Veteran's treatment for his service-connected conditions. 

3.  After the above development has taken place, including any necessary determination that records cannot be obtained, forward the Veteran's claims file to an appropriate examiner for an examination to address the current nature and severity of his service-connected disabilities, to include sleep apnea, cervical spine strain, left shoulder degenerative joint disease, thoracolumbar strain, right knee internal derangement, right ankle strain, left ankle strain, calcaneal spurs of the bilateral feet, and umbilical hernia. 

A copy of this remand must be made available to the examiner for review in conjunction with this examination.  

Any indicated tests and studies must be accomplished.  

All clinical findings must be reported in detail and correlated to a specific diagnosis.  

The examiner is requested to provide an opinion concerning any functional impairment resulting from the Veteran's service-connected disabilities (sleep apnea, cervical spine strain, left shoulder degenerative joint disease, thoracolumbar strain, right knee internal derangement, right ankle strain, left ankle strain, calcaneal spurs of the bilateral feet, umbilical hernia, tinnitus and hearing loss).  The examiner should address the functional and occupational impairment due to the service-connected disabilities as they relate to the ability to function in a work setting, including the ability to perform sedentary and physical tasks in a work setting, consistent with his education and occupational experience, irrespective of age and any nonservice-connected disorders.

4.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




